Citation Nr: 0422039	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  04-00 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral pes planus with heel valgus and bilateral hallux 
valgus, currently evaluated as 50 percent disabling.  

2.  Entitlement to service connection for a right shoulder 
disability, asserted to be secondary to the service-connected 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus.  

3.  Entitlement to service connection for a left shoulder 
disability, asserted to be secondary to the service-connected 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus.  

4.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1976 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in No. Little Rock, 
Arkansas.  In particular, by an April 2002 rating action, the 
RO granted an increased disability evaluation from 30 percent 
to 50 percent, effective from October 2001, for the 
service-connected bilateral pes planus with mild heel valgus 
and bilateral hallux valgus.  Additionally, by a September 
2003 rating action, the RO denied the issues of entitlement 
to service connection for a right shoulder disability, 
asserted to be secondary to the service-connected bilateral 
pes planus with mild heel valgus and bilateral hallux valgus; 
entitlement to service connection for a left shoulder 
disability, asserted to be secondary to the service-connected 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus; and entitlement to a total disability rating 
based on individual unemployability.  

(The issues of entitlement to service connection for a right 
shoulder disability, asserted to be secondary to the 
service-connected bilateral pes planus with mild heel valgus 
and bilateral hallux valgus; entitlement to service 
connection for a left shoulder disability, asserted to be 
secondary to the service-connected bilateral pes planus with 
mild heel valgus and bilateral hallux valgus; and entitlement 
to a total disability rating based on individual 
unemployability will be addressed in the Remand portion of 
this decision.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected bilateral pes planus with heel 
valgus and bilateral hallux valgus is manifested by symptoms 
approximating pronounced impairment, but without a showing of 
foot amputation or loss of use of either foot.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected bilateral pes planus with heel 
valgus and bilateral hallux valgus is unusual, requires 
frequent periods of hospitalization or causes unusual 
interference with work other than that contemplated within 
the schedular standards.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for the service-connected bilateral pes planus with mild heel 
valgus and bilateral hallux valgus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Codes 5276 and 5280 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In a letter dated in November 2001, the statement of the case 
(SOC) issued in December 2003, and the supplemental statement 
of the case (SSOC) furnished in February 2004, the RO 
informed the veteran of the criteria used to adjudicate his 
increased rating claim as well as the type of evidence needed 
to substantiate this issue (including the type of evidence 
that VA would obtain for him and the specific information 
necessary from him).  Further, the SOC and SSOC furnished in 
the present case advised the veteran of the evidence of 
record and of the reasons and bases for the decision.  In 
addition, in the November 2001 letter, the RO specifically 
notified the veteran that VA would assist in obtaining 
identified records but that it was his duty to give enough 
information to enable VA to obtain any such available 
additional records and that he had the responsibility to 
ensure that VA received the relevant documents.  Also in this 
letter, the RO informed the veteran of his opportunity to 
submit "evidence necessary to support . . . [his] claim."  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Also, during the current appeal, the veteran underwent a VA 
examination.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand of the veteran's increased rating claim 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Factual Background

Service medical records reflect treatment for bilateral 
hallux valgus in October 1976.  In February 1977, the veteran 
sought treatment for complaints of pain in his feet 
(particularly his left foot) when running.  He reported no 
relief from soaking his feet or wearing new boots.  A 
physical examination demonstrated questionable tenderness 
over the dorsum near the metacarpal joints.  At the 
separation examination conducted in the following month, the 
veteran reported having previously experienced or 
experiencing at that time, foot trouble.  This evaluation 
demonstrated that the veteran's feet were normal.  

At a VA orthopedic examination conducted in July 1977, the 
veteran complained of weakness, tiredness, and pain 
(particularly upon prolonged standing and working).  A 
physical examination of the veteran's lower extremities 
demonstrated bilateral mild hallux valgus, no callousities on 
the toes or the plantar surfaces of either feet, a bilateral 
second degree pes planus with mild heel valgus, equal calf 
measurements at comparable levels, and normal range of motion 
of both ankle joints and all toes of both feet.  X-rays taken 
of the veteran's feet showed a rather mild hallux valgus 
bilaterally but were otherwise normal.  The examiner 
diagnosed bilateral second degree pes planus with mild heel 
valgus and bilateral mild hallux valgus.  

In August 1977, the RO considered this in-service, and 
post-service, evidence.  The RO concluded that service 
connection was warranted for bilateral pes planus with mild 
heel valgus and bilateral hallux valgus.  Additionally, the 
RO awarded a compensable evaluation of 10 percent for this 
service-connected disability, effective from April 1977.  

At a VA foot examination conducted in May 1996, the veteran 
complained of bilateral foot pain upon walking and movement 
as well as an inability to climb stairs or to run.  A 
physical examination of the veteran's feet demonstrated a 
deviated great toe of the left flat foot with callus, a 
callused great toe on the right flat foot, bilateral limited 
range of motion, positive crepitation of the ankles, pain 
elicited with movement (e.g., ambulation), a limp favoring 
the left foot, bilateral 1+ ankle edema, trace edema in the 
left foot to the left knee, and edema limited to the right 
foot and right ankle.  The examiner diagnosed, in pertinent 
part, bilateral flat feet by examination with limited range 
of motion; 1+ edema; pain with movement and standing; an 
inability to lift, run, or climb stairs; positive 
crepitation; and deviation of joints of both great toes.  

In May 1996, the RO considered this additional evidence.  The 
RO concluded that the relevant data support the grant of a 
30 percent evaluation, effective from April 1996, for the 
service-connected bilateral pes planus with mild heel valgus 
and bilateral hallux valgus.  

In October 2001, the veteran submitted his current claim for 
an increased disability rating for his service-connected 
bilateral foot disability.  According to relevant evidence 
received during the current appeal, in December 2001, the 
veteran underwent a VA examination.  At that time, he 
complained of bilateral foot pain, which was worse on the 
left than the right.  The veteran also reported that his 
service-connected bilateral foot disability requires him to 
wear shoe inserts and results in his ability to stand for 
only 10 minutes before experiencing foot pain.  

A physical examination of the veteran's feet demonstrated the 
ability to squat approximately "three-quarters away," the 
ability to walk on heels, difficulty walking on toes 
(especially on the right foot), circulation of 2+ dorsalis 
pedal and posterior tibial pulses bilaterally, warmth and 
dryness, no lesions, bilateral hallux valgus with a right 
foot angulation of approximately 25 degrees and a left foot 
angulation of approximately 25 degrees, tenderness along the 
medial aspect of both heels and along the arch area under the 
foot down to the forefoot area, dorsiflexion from zero to 
10 degrees of the right ankle, plantar flexion from zero to 
42 degrees of the right ankle, dorsiflexion from zero to 
10 degrees of the left ankle, plantar flexion from zero to 
30 degrees of the left ankle, rear foot varus and heel 
valgus, visible bilateral pes planus upon weightbearing, 
bilateral heel valgus (of approximately 10 degrees on the 
right and left feet) upon weightbearing, and aligned Achilles 
with nonweightbearing.  The examiner diagnosed bilateral 
hallux valgus, moderate to severe bilateral pes planus, heel 
valgus and rear foot varus, as well as plantar fascitis.  

In April 2002, the RO considered this examination report and 
concluded that it provided evidence sufficient to grant an 
increased disability rating of 50 percent for the 
service-connected bilateral pes planus with mild heel valgus 
and bilateral hallux valgus.  The RO assigned this increased 
disability rating effective from October 2001.  

According to additional relevant evidence subsequently 
received, in November 2000, the veteran sought VA outpatient 
treatment for complaints of pain in both legs and both feet 
(and particularly in his left thigh).  A physical examination 
demonstrated painful medial eminence of the first 
"metahead" bilaterally, lateral deviation of the hallux, 
painful depression of the "medial longitudinal" (which was 
more pronounced on the right foot with excessive foot 
pronation), bilateral rear foot varus which prevents the 
heels from everting maximally, intact pulses, normal skin 
texture, warm skin temperature, no paresthesia, no 
claudication, no pigmentary changes, normal monofilament 
testing bilaterally, and normal vibratory testing 
bilaterally.  The examiner assessed bilateral hallux valgus 
and bilateral pes planus (which was worse on the right) and 
prescribed tracker shoes.  

In December 2000, the veteran again sought VA medical care 
for complaints of foot pain.  A physical examination 
demonstrated a depressed medial longitudinal arch with 
excessive foot pronation bilaterally as well as pes planus 
which was worse on the right.  The examiner gave the veteran 
cork and leather custom-made orthotics as well as tracker 
shoes and observed that the inserts appeared to fit properly.  

In March 2003, the veteran reported that excessive walking 
was causing pain in his feet.  The examiner observed that the 
veteran was wearing orthotic shoes.  A physical examination 
of the veteran's extremities demonstrated no pedal edema, 
peripheral pulses of 2+, as well as hallux valgus and pes 
planus of both feet (which was worse on the right).  The 
examiner assessed hallux valgus, flat feet which was worse on 
the right, and persistent bilateral foot pain which was worse 
on the right.  Additionally, the examiner concluded that the 
veteran was unable to perform too much physical activity 
secondary to pain.  

In June 2003, the veteran again sought VA treatment for foot 
pain, particularly upon walking.  The examiner noted that the 
veteran used a cane to ambulate.  A physical examination of 
the veteran's extremities demonstrated no pedal edema and 
peripheral pulses of 2+.  The examiner assessed hallux valgus 
and flat feet.  

At a January 2004 VA outpatient treatment session, the 
veteran was treated for shoulder problems.  The report of 
this session noted that the veteran's active problems include 
hallux valgus and flat feet.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

According to the applicable diagnostic code, a 50 percent 
evaluation will be awarded with evidence of bilateral 
acquired flatfoot which has been found to be pronounced with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2003).  A higher disability evaluation 
is not warranted under this particular diagnostic code.  Id.  

Throughout the current appeal, the veteran has asserted that 
his bilateral foot symptomatology has increased in severity.  
In particular, he has asserted that, as a result of his 
service-connected bilateral foot disability, he experiences 
pain (which is aggravated by running, prolonged walking, and 
prolonged standing) as well as lose of balance.  See, e.g., 
March 2004 hearing transcript (T.) at 4, 6, 11-12.  According 
to the veteran's testimony, this disability requires 
medication for pain, use of a cane sometimes, and the wearing 
of orthotic inserts on a mostly daily basis.  T. 11-12.  

The veteran's descriptions of his service-connected foot 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected bilateral 
pes planus with mild heel valgus and bilateral hallux valgus 
must be considered in conjunction with the clinical evidence 
of record as well as the pertinent rating criteria.  

Significantly, however, the relevant rating criteria for the 
veteran's service-connected bilateral pes planus with mild 
heel valgus and bilateral hallux valgus specifically 
stipulates that the highest evaluation allowable for this 
disorder is 50 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2003).  As the veteran's service-connected 
bilateral foot disability is currently evaluated as 
50 percent disabling, a higher schedular evaluation for such 
a disorder cannot be awarded.  

In this regard, the Board acknowledges the veteran's 
complaints of bilateral foot pain and lose of balance as well 
as the recent examinations of these extremities which have 
shown difficulty walking on toes (especially on the right 
foot), bilateral hallux valgus with a right foot angulation 
of approximately 25 degrees and a left foot angulation of 
approximately 25 degrees, tenderness along the medial aspect 
of both heels and along the arch area under the foot down to 
the forefoot area, a depressed medial longitudinal arch with 
excessive foot pronation bilaterally, limitation of motion of 
both ankles, rear foot varus and heel valgus, visible 
bilateral pes planus upon weightbearing (which an examiner 
recently described as moderate to severe), bilateral heel 
valgus (of approximately 10 degrees on the right and left 
feet) upon weightbearing, heel valgus and rear foot varus, 
plantar fascitis, and the need for cork and leather 
custom-made orthotics and tracker shoes as well as a cane on 
occasion.  In addition, however, recent evaluations of the 
veteran's feet have shown the ability to squat approximately 
"three-quarters away" and to walk on heels, no pedal edema, 
circulation of 2+ dorsalis pedal and posterior tibial pulses 
bilaterally, warmth and dryness, normal skin texture, no 
lesions, no paresthesia, no claudication, no pigmentary 
changes, normal monofilament testing bilaterally, normal 
vibratory testing bilaterally, aligned Achilles with 
nonweightbearing, and the need for only occasional outpatient 
treatment.  

The Board finds that the current 50 percent rating assigned 
to the veteran's service-connected bilateral pes planus with 
heel valgus and bilateral hallux valgus contemplates his 
subjective complaints as well as the objective evaluation 
findings.  In any event, the applicable diagnostic code does 
not provide for a disability evaluation greater than the 
currently assigned rating of 50 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2003).  Neither foot has been amputated 
and there is no suggestion of loss of use of either foot (See 
Diagnostic Codes 5166, 5167, 5283, 5284) and no other 
applicable Diagnostic Code would afford a greater schedular 
rating.  Consequently, the Board must conclude that the 
preponderance of the evidence is against the grant of a 
schedular disability rating greater than the currently 
assigned evaluation of 50 percent for the veteran's 
service-connected bilateral foot disorder.  

Moreover, the Board does not find that an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The facts of this case do not show that the veteran's 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus results in marked interference with his 
employment or requires frequent periods of hospitalization.  
Rather, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his bilateral foot disorder results in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A disability rating greater than 50 percent for the 
service-connected bilateral pes planus with mild heel valgus 
and bilateral hallux valgus is denied.  


REMAND

At the personal hearing conducted before the undersigned 
Veterans Law Judge at the RO in March 2004, the veteran 
testified that, following the August 1999 fall in which he 
injured his shoulders, he sought medical care from a 
physician.  T. at 4-5, 7, 10-11.  The veteran indicated at 
the hearing that he would attempt to get pertinent records 
but they are not included in the claims folder.  On remand, 
therefore, an attempt should be made to obtain, and to 
associate with the veteran's file, copies of any such 
available records.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered shoulder treatment 
to him since August 1999.  The Board is 
particularly interested in copies of 
records of such post-service treatment 
that the veteran received from Dr. Lopez.  
After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  The RO should re-adjudicate the issue 
of entitlement to service connection for 
a right shoulder disability, asserted to 
be secondary to the service-connected 
bilateral pes planus with mild heel 
valgus and bilateral hallux valgus; 
entitlement to service connection for a 
left shoulder disability, asserted to be 
secondary to the service-connected 
bilateral pes planus with mild heel 
valgus and bilateral hallux valgus; and 
entitlement to a total disability rating 
based on individual unemployability.  If 
the decisions remain in any way adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



